Title: From Thomas Jefferson to Thomas Munroe, 19 April 1803
From: Jefferson, Thomas
To: Munroe, Thomas


          
            Sir
                     
            Washington Apr. 19. 1803.
          
          I inclose you the Attorney general’s opinion on so much of the act concerning the city of Washington as relates to the monies allowed to it’s officers. you will percieve that he thinks the appropriation for yourself the only one limited to a particular period of time, viz from July 1. 1802. to Dec. 31. 1803 that the time for which the other appropriations are made is undefined, and the monies therefore applicable to the services they remunerate at whatever time these shall have been, or shall be, rendered; to pay debts where the services have been already performed, as well as to place a sum in hand for future services. it is the intention of a statute which is to be regarded, and that may be sought not only in the words, but in matter out of the statute, & especially when the words are not against the construction, but merely indefinite. Accept my salutations.
          
            Th: Jefferson
          
        